Order entered August 14, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00648-CV

                         GEORGE MAAYEH, ET AL., Appellants

                                              V.

                        EFFIOM ARCHIBONG, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-05534-B

                                          ORDER
       We GRANT the August 12, 2015 motion of Lanetta Williams, Official Court Reporter

for the County Court at Law No. 2, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed within THIRTY DAYS of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE